Citation Nr: 1410344	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  13-24 009	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for degenerative joint disease (DJD) of the lumbar spine. 

2.  Entitlement to service connection for a left foot disorder.  

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  

4.  Entitlement to service connection for bladder cancer.  

5.  Entitlement to an initial rating in excess of 40 percent for peripheral neuropathy of the right foot, associated with gouty arthritis of the right foot.  

6.  Entitlement to an initial compensable rating for bilateral hearing loss.  

7.  Entitlement to a compensable rating for gouty arthritis of the right foot.  

REPRESENTATION

Appellant represented by:	Timothy White, Attorney


ATTORNEY FOR THE BOARD

J. Fussell


INTRODUCTION

The Veteran had active service from August 9, 1961, to May 7, 1964.  His DD-214 reflects that he had no foreign or sea service and that he was discharged under honorable conditions.  

The matter comes before the Board of Veterans' Appeals (Board) from rating decisions in August and October 2012 of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The August 2012 rating decision denied service connection for DJD of the lumbar spine, COPD, bladder cancer, and a left foot disorder, but granted service connection for bilateral hearing loss, which was assigned an initial noncompensable disability rating.  A notice of disagreement (NOD) was received to that action in September 2012.  

An October 2012 rating decision granted service connection for peripheral neuropathy of the right foot (claimed as swelling with nerve damage), as secondary to service-connected gouty arthritis of the right foot, and assigned an initial 40 percent disability rating, for moderately severe sciatic neuritis, under Diagnostic Code 8620 (which mooted the August 2012 denial of a compensable rating based on multiple noncompensable service-connected disabilities which interfere with employability).  The October 2012 decision also confirmed and continued a noncompensable rating for gouty arthritis of the right foot.  An NOD to that action was received in October 2012.  

The Veteran died in January 2013.  In July 2013, the Veteran's surviving spouse was recognized as the substituted appellant in this case pursuant to 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  

Two statements of the case were issued in July 2013 which, cumulatively, addressed the issues as stated on the title page.  

In VA Form 9s received in August 2013, addressing all the issues herein, the Veteran's attorney requested a videoconference.  In VA Form 9s received in August 2013, executed by the appellant, she checked each box with respect to requesting a hearing, i.e., she checked a box indicating that she did not want a Board hearing but also checked each box to request for a videoconference, a Board hearing in Washington D.C., and a Board hearing at the RO.  However, the attorney subsequently filed a letter in September 2013 specifically withdrawing the requests of the appellant for a hearing, citing "health issues" and requesting that the case be considered on the record.  Accordingly, the prior requests for any form of hearing are considered withdrawn.  

A review of the Virtual VA electronic records storage system reveals nothing pertinent except as otherwise noted herein.  

Contained within Virtual VA is a June 2013 rating decision which granted the appellant aid and attendance but which denied entitlement to dependency and indemnity compensation (DIC) benefits.  She and her attorney were notified of that decision by letter (also contained in Virtual VA) dated June 14, 2013.  No appeal has been taken from that decision.  

In October 2012, prior to his death in January 2013, the Veteran filed a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  However, that matter was not adjudicated prior to his death and, thus, while there was a pending claim, there could be no pending appeal as to which the Veteran's surviving spouse could be substituted.  

Also, private clinical records of Dr. D. Ellis were received in May 2012.  The clinical notes reflect the Veteran had psychiatric issues of posttraumatic stress disorder (PTSD) from the Vietnam War.  While, as will be explained, it is not clear that the Veteran served in Vietnam, the question of whether this raised an implicit claim for service connection for psychiatric disability, to include PTSD, has not been addressed, or adjudicated on the merits, by the RO.  

These matters (entitlement to a TDIU rating and service connection for PTSD, for the purpose of accrued benefits) have not been adjudicated and, so, they are referred to the RO for initial consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for DJD of the lumbar spine, a left foot disorder, COPD, and bladder cancer are addressed in the REMAND portion of the decision below and are REMANDED to the RO.  



FINDINGS OF FACT

1.  The Veteran has no more than moderately severe right-sided sciatic neuritis manifested only by sensory abnormality and there are no motor deficits or trophic changes.  

2.  For the entire appeal period, the Veteran has no worse than Level I hearing in the right ear and Level I hearing in the left ear. 

3.  The Veteran's gout was inactive during the entire appeal period and his residual gouty arthritis of the right foot is manifested by hallux valgus of the right great toe with partial fusion of the distal joint of the toe, hammertoes of all toes of the right foot, and joint space narrowing of the distal joints of the toes of the right foot.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 percent for peripheral neuropathy of the right foot, associated with gouty arthritis of the right foot, are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1 - 4.10, 4.124a, Diagnostic Code 8620 (2013).  

2.  The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1 - 4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2013).  

3.  The criteria for no more than a 10 percent rating for gouty arthritis of the right foot are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1 - 4.10, 4.40, 4.45, 4.5, Diagnostic Codes 5002 - 5217 - 5284 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In this case, the Veteran's claims for service connection for peripheral neuropathy of the right foot and for bilateral hearing loss were granted and initial ratings were assigned in the rating decisions on appeal.  Once service connection is granted the claims are substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Therefore, as the Veteran appealed the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required as to these claims because the purpose that the notice is intended to serve has been fulfilled. Dingess, supra; Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also VAOPGCPREC 8-2003, 69 Fed.Reg.25180 (May 5, 2004).  

As to the claim for a compensable rating for gouty arthritis of the right foot, the Veteran was provided notice of how to substantiate this claim by preadjudication RO letter dated in November 2002.  This included not only information with respect to the relative duties and obligations as to gathering evidence and information but also how effective dates were determined and how disability ratings were determined, to include the impact of the condition and symptoms on employment.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  See also Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), affm'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed.Cir. 2009) (VA must provide notification that to substantiate an increased rating claim the claimant should provide or ask VA to obtain medical or lay evidence demonstrating a worsening or increase in a disability's severity and the effect thereof on the claimant's employment).  

Relevant to the duty to assist, the Veteran's service treatment records (STRs) as well as VA and private records have been obtained and considered.  Neither the Veteran during his lifetime, nor the appellant during the remainder of the appeal have identified any additional, outstanding records necessary to decide the appeal as to the increased rating claims.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 

Additionally, the Veteran was provided with VA examinations in May and June 2012 as to the claims relative to the neuropathy of the right foot and gouty arthritis of the right foot, and in August 2011 as to the claim for hearing loss.  

Neither the Veteran, during his lifetime, his surviving spouse, nor the attorney has argued that the examinations were inadequate for rating purposes.  Moreover, the Board finds these examinations to be adequate in order to evaluate the Veteran's disabilities addressed herein as they include an interview with the Veteran, a review of the record, and a full examination, and addressed the relevant rating criteria.  Therefore, the Board finds that the examinations of record are adequate to adjudicate the rating claims and no further examination is necessary. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007) it was held that in addition to reporting objective test results, a VA audiologist must fully describe in an examination report the functional effects caused by hearing loss.  In the instant case, the August 2011 VA examiner specifically noted the occupational effect of the hearing loss, i.e., an inability to pass a commercial or trucker's driver's test unless he had hearing aids and the impact on daily activities consisting of increased difficulty in hearing and understanding speech in a variety of situations, without the use of properly fitted amplification.  With the use of properly fitted amplification he would be expected to have a much easier time hearing and understanding speech.  Therefore, as the August 2011 VA examiner addressed the functional effects of the Veteran's bilateral hearing loss, the Board finds that such examination complies with the Court's holding in Martinak, and no further examination is necessary. 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran and appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the appellant will not be prejudiced as a result of the Board proceeding to the merits of these claims. 


Background

The STRs show that the August 1961 examination for service entrance was negative for any pertinent abnormality or disability.  

A right hip X-ray in November 1962 reflects a notation of an "[a]nomalous L5 vertebral body ?"

In 1962 and 1963 the Veteran had complaints relative to various joints.  In November 1963 gout was to be ruled out.  Another clinical record of November 1963 indicates that he had plantar fasciitis.  He was hospitalized in December 1962 and January 1963 for arthritis due to gout.  He had had a history of joint aches since November 1962.  He was readmitted for a recurrence of gout in February 1964.  

The STRs are negative for any orthopedic surgery, including surgery of his low back, feet, and ankles.  

The March 1964 examination for service discharge, at Amarillo, Texas, was negative but noted his history of problems with his feet and sprained ankles, as well as swollen and painful joints, and treatment for gout.  

On VA examination in 1968 it was noted that the Veteran had continued to take medication for gout since service.  He had developed a urinary tract infection (UTI) which he had been told was probably secondary to such medication but this had been successfully treated with anti-bacterials and thereafter he had no further UTIs.  He had had some arthritic symptoms in his left foot but denied any other joint symptoms.  On physical examination his lungs were clear to auscultation and percussion.  His extremities were unremarkable, with all joints being grossly normal in size and shape, having full range of motion without pain or difficulty and without crepitation.  The diagnoses were gouty arthritis, by history, controlled with medication; and a history of UTI, inactive at present.  

VA outpatient treatment (VAOPT) records in 1981 reflect treatment for hypertension and alcoholism.  He was hospitalized in March 1981 for acute ethanol intoxication.  

The Veteran underwent VA hospitalization from June to August 1981.  On physical examination he had a lumbar scar.  He had a past history of gout of the elbows and the metatarsophalangeal joints, with a recurrence in the past year.  A chest X-ray was normal.  A right foot X-ray revealed mild "osteodegenerative" changes of the interphalangeal joint of the 1st digit, and a small plantar calcaneal spur.  He was seen by dermatology for paring down of his "plantar clavus."  The discharge diagnoses were alcohol dependence, continuous; obesity; status post lumbar laminectomy; hypertension; gouty arthritis; and plantar "clavus."  

On VA examination in 1994 it was noted that in the 1960s the Veteran had stopped taking medication for gout because of some kidney problems he was having.  In 1991 he had fallen at home, over some toys, and fractured his right foot and leg, requiring surgical pinning.  It was noted that his medical records referred to his right foot but an X-ray reported referred to his left foot.  However, the Veteran stated that the fracture was of the right foot.  He had smoked 1 pack of cigarettes per day all of his adult life.  He had been hospitalized in the past for alcohol induced hepatitis.  He was taking medication for hypertension.  On physical examination his carriage, posture, and gait were all within normal limits.  There were no gross deformities of his feet but he had increased callus formation over the plantar surface of the right foot, especially over the 1st metatarsal head.  The joints of the great toes and other digits were not painful to palpation and were not red or swollen.  Pulses were palpable but diminished in both lower extremities but there was an absence of hair on his lower legs and feet.  

In an August 2011 statement the Veteran reported that he had worked on B-52 bombers in the Air Force and had fallen several times from scaffolding and ladders, resulting in back pain.  The back pain had become severe through the years.  He had taken pain medication and had had shots in his back.  He was now in a wheel chair most of the time.  He had a hearing loss from occupational exposure to loud noise.  

On official audiology evaluation in August 2011 it was noted that the Veteran reported that he had not participated in combat activity during service.  He stated that he now needed a hearing aid in each ear but did not have the money to purchase them.  He reported that he could not pass a hearing test for a commercial driver's license.  He had not had tinnitus.  After service he had worked as a truck driver for 40 years, without hearing protection.  On physical examination his ears were normal.  

The August 2011 VA audiological examination revealed the following pure tone thresholds, measured in decibels:

Hertz
1,000
2,000
3,000
4,000
Discrimination Ability
Right Ear
50
60
60
70
92
Left Ear
50
60
60
70
92

Word recognition testing initially revealed speech recognition scores of 92 percent in the right ear and 92 percent in the left ear.  Additional testing revealed 92 percent in the right ear and 94 percent in the left ear.  It was stated that he had a moderately severe sensorineural hearing loss in each ear but that no medical follow-up was needed.  The effect of his hearing loss on his usual occupation was an inability to perform duties for which he was best trained, because he could not pass the "CDL" examination for his truck driver's license.  He indicated that he was unable to afford hearing aids that would help him pass that examination.  As to his daily activities, it was likely to result in increased difficulty hearing and understanding speech in a variety of situations, without the use of properly fitted amplification.  With the use of properly fitted amplification he would be expected to have a much easier time hearing and understanding speech.  It was at least as likely as not that his hearing loss was related to his in-service noise exposure.  

In a November 2011 report the Veteran indicated that during service he fell from the wing of a B-52 and he had been treated during service for gout.  However, the problem was not due to gout but from pinched nerves in his feet from the fall for which, while at home on a 3 day pass, his father took the Veteran to "OKC" clinic where the problem of his pinched nerves was (reportedly) confirmed.  

In correspondence in November 2012 from the office of the Veteran's Congressman it was indicated that the Veteran was concerned that records were being requested from "St. Anthony East" but that he had been seen at "St Anthony North" and "St. Anthony Hospital."  He did not recall going to "St. Anthony East."  

On file are records from "St. Anthony East" in 2011.  These reflect that a chest X-ray in April 2011, for a complaint of shortness of breath, revealed mild cardiomegaly and mild right-sided pneumonia.  Another chest X-ray that same month revealed his lungs were hyper-inflated and there was bi-basilar pneumonia.  Also, an April 2011 record noted that the Veteran had a significant history of COPD but he nevertheless continued to smoke.  He had a history of bladder cancer, for which he had surgery in 2009.  He also had a history of, in pertinent part, emphysema, lumbago, and osteoarthritis.  In May 2011 it was noted that the Veteran had been informed by a physician (either Dr. Ellis or Dr. DeLaGarza) that back surgery would not be performed but that physical therapy would be ordered.  

Records of Dr. D. Ellis show that in May 2011 it was noted that the Veteran had had reconstructive surgery on both ankles 20 years ago.  He had had pain in his low back, right hip, and right ribs which had started 12 years ago and progressively worsened.  He had had a lumbar epidural steroid nerve block.  In July 2011 there was a diagnosis of spondylosis with refractory lumbar facet arthropathy, bilaterally, at L3-4, L4-5, and L5-S1.  In November 2011 there were assessments of acquired spondylolisthesis and of degeneration of lumbar or lumbosacral intervertebral disc.  It was also reported that the Veteran had psychiatric issues of PTSD from the Vietnam war.  

On official examination for evaluation of the Veteran's gout in May 2012 it was reported that he had never been diagnosed with inflammatory, autoimmune, crystalline or infectious arthritis or dysbaric osteonecrosis (Caisson disease).  He had a history which was specific for gout of the right foot.  He did not continuously use medication for gout.  He had not lost weight and did not have anemia.  He had pain in the cervical and thoracolumbar spinal segments as well as the right ankle.  It was noted that he had pain from degenerative disc disease in the neck and pain in his back from arthritis.  He also had pain in the right ankle due to past trauma.  He had no limitation of joint movement or joint deformities due to his arthritis.  He had no involvement of any other systems, other than his joints, due to his arthritis.  He did not have any exacerbations, either incapacitating or otherwise.  He had no constitutional manifestations associated with active joint involvement which were totally incapacitating.  He had no scars, surgical or otherwise, related to any conditions or treatment associated with his arthritis.  He had no other pertinent physical findings, complications, conditions, signs or symptoms related to his gout.  He reported that he constantly used a wheelchair due to right ankle pain and while at home he occasionally used a cane to ambulate a short distance.  Due to his gout he did not have functional impairment of an extremity such that there was no effective function other than that which would be equally served by an amputation with prosthesis.  X-ray revealed moderate osteoarthritis and degenerative joint space narrowing at the distal toes.  Testing of his uric acid was done.  It was commented that his gout did not impact his ability to work.  The examiner further stated that the Veteran denied having gout and that uric acid testing did not indicate a "pathology to render a diagnosis of gout."  

X-rays of the Veteran's right foot revealed moderate hallux valgus deformity, moderate osteoarthritis and degenerative joint space narrowing at the distal toes, and partial fusion of the 1st interphalangeal joint.  

On VA examination in May 2012 it was reported that the Veteran had hallux valgus and osteoarthritis of the right foot.  He reported having fallen 30 feet during service, landing on both feet.  He had been seen at an Air Force Base hospital in Guam where he had surgical repair of an ankle, and needed multiple screws to repair the right ankle.  He reported that since then he had had constant right ankle pain, which was now so severe that he needed a wheelchair to leave his house.  The examiner reported that the Veteran did not have a Morton's neuroma, metatarsalgia or hammertoes.  He did not have symptoms due to hallux valgus and had not had surgery for hallux valgus.  He did not have hallux rigidus or claw foot (pes cavus).  There was no malunion or nonunion of the tarsal or metatarsal bones.  He had no other foot injuries and there was no evidence of bilateral weak foot.  He also had no scars related to this.  He had no other pertinent physical findings, complications, conditions, signs or symptoms related to this.  He reported that he constantly used a wheelchair due to right ankle pain and while at home he occasionally used a cane to ambulate a short distance.  Due to his right foot he did not have such functional impairment of an extremity that there was no effective function other than that which would be equally served by an amputation with prosthesis.  He had arthritis in his right foot.  The examiner stated that as to the right foot, without weight-bearing, the Veteran had moderate hallux valgus deformity, moderate osteoarthritis and degenerative joint space narrowing at the distal toes, and partial fusion of the 1st interphalangeal joint.  This condition did not impact the Veteran's ability to work.  

On official neurology examination in June 2012 it was reported that the Veteran had peripheral neuropathy of the right foot.  The Veteran related having injured the right foot from an in-service fall and having been told at that time that he had gout but was diagnosed in 1963 as having nerve damage of the right foot at "Amarillo and OKC."  The Veteran complained of severe constant, and perhaps at times excruciating, pain, numbness, as well as paresthesias or dyesthesia in the right lower extremity.  Testing of muscle strength was normal and there was no muscle atrophy.  Reflexes were all normal.  Sensation in the right lower extremity was normal except for decreased sensation below the right ankle to touch and temperature.  There were no trophic changes.  His gait was abnormal due to shortness of breath (SOB), and he was dependent upon an oxygen supply.  He had moderately severe incomplete paralysis of the right sciatic nerve but no other nerves of the right lower extremity were affected.  He regularly used a wheelchair due to SOB and was dependent upon an oxygen supply.  Due to this condition he had no scarring and no functional impairment of an extremity such that there was no effective function other than that which would be equally served by an amputation with prosthesis.  However, he did have atrophic vascular changes but this was in both lower extremities; although, he had normal pulses in his feet.  His peripheral nerve condition did not impact on his ability to work.  

The physician that conducted the June 2012 neurology evaluation submitted an addendum in response to questions requesting medical opinions.  The findings of an extensive review of the STRs was recorded.  This included a notation that the Veteran had had a fracture of the right foot in 1991.  The June 2012 examination found peripheral neuropathy of the right foot, involving most of the right foot, which was relatively severe.  He also had degenerative arthritis of multiple joints of the right foot and was noted to have partial fusion of the 1st interphalangeal joint, as well as hallux valgus.  His difficulty walking, however, was related to his SOB and not his right foot.  It was opined that the Veteran's degenerative arthritis, foot pain, and peripheral neuropathy were at least as likely as not related to the gouty arthritis diagnosed in 1963.  Gout could involve multiple joints with chronic inflammation and destruction of the joint, as seen in this case by X-rays of the 1st interphalangeal joint of the right great toe.  It could also cause degenerative arthritis, as seen in this case in multiple toes in the right foot.  This chronic inflammation could cause nerve compression and associated irritation of the nerve components near the joints with subsequent peripheral neuropathy and chronic pain.  

It was further stated that gout was a permanent finding and unrelated to environmental factors.  However, the rigors and responsibilities of military life could cause joint damage.  The physical training and physical requirements of service were beyond that of civilian life.  Therefore, an underlying joint problem could be aggravated beyond its natural progression by the extra mechanical stress that was required in military life.  Thus, it was at least as likely as not that the gouty changes of the joints during service could be aggravated beyond their natural progression.  Once the Veteran left military service, this should not be true.  For a short period of time it would be aggravated beyond its normal progression.  

The death certificate indicates that the Veteran died at home on January 18, 2013, and the immediate cause of death was COPD with the interval between onset and death being unknown.  Another condition contributing to death but not resulting in the underlying cause of death was bladder cancer.  No autopsy was performed.  

General Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in  38 C.F.R. Part  4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999). 

Peripheral Neuropathy of the Right Foot, Associated with Gouty Arthritis of the Right Foot - Initially Rated 40 percent

The Veteran's 40 percent rating for peripheral neuropathy of the right foot is assigned under 38 C.F.R. § 4.124a, Diagnostic Code 8620, for moderately severe incomplete neuritis of the sciatic nerve.  A higher rating of 60 percent is warranted if there is severe neuritis (or severe incomplete paralysis or neuralgia, DCs 8520, 8720) with marked muscular atrophy.  A maximum 80 percent rating is assigned for complete paralysis of the sciatic nerve when the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  

Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution, is rated with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is rated with a maximum for severe incomplete paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes is for moderate, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.  

The recent VA neurology examination revealed that the peripheral neuropathy of the right foot affected only the sciatic nerve of that lower extremity.  The physician that conducted the June 2012 neurology evaluation concluded, at one point, that the Veteran's peripheral neuropathy of the right foot was due to the service-connected gout and that it was "relatively" severe.  Elsewhere, the same physician reported that the overall neurological impairment was only moderately severe.  It is this latter conclusion which is sustained by the clinical findings on that examination, such as the absence of any evidence of foot drop.  Specifically, there were no findings of organic changes or any motor impairment or even of impaired reflexes.  Rather, the findings consisted solely of impaired sensory function.  As to trophic changes, there was a finding of atrophic vascular changes.  However, this affected both lower extremities but did not impair pulsations and was not limited solely to the service-connected right foot.  Accordingly, while the etiology of these vascular changes was not described, the examiner did not attribute them to the service-connected peripheral neuropathy of the right foot and, so, they may not be considered in determining the proper evaluation to be assigned for peripheral neuropathy of the right foot.  

The Veteran reported that he was limited in ambulation due to his right foot such that he either used a cane or, often, a wheelchair.  The Veteran is competent to offer evidence, including lay statements, with regard to matters he observes or personally experiences, e.g., pain.  However, the credibility of such competent lay evidence must also be weighed.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, and desire for monetary gain.  Caluza v. Brown, 7 Vet. App. 498 (1995).   

Here, the Board concludes that comments by examiners that the Veteran was limited to a wheelchair or to the use of a cane because of his right foot were no more than a recordation of the Veteran's own statements and were not factual findings or conclusions reached upon actual physical examination of the Veteran.  Rather, the more thorough evaluations in which the Veteran's need for a cane and wheelchair were specifically addressed concluded that his use of a cane and wheelchair was necessitated due to oxygen deprivation due to his nonservice-connected COPD.  This is in keeping with the fact that the Veteran's death certificate shows that the immediate cause of his death was COPD.

In light of this, the Board places greater reliance upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected condition at issue.  Thus, the Board finds that any conclusion that the neurological aspect of the Veteran's right foot disability is more than moderately severe is not borne out by the objective evidence of record and, as such the lay evidence is inconsistent with the objective evidence and, so, is not credible. 

Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms and findings of the service-connected peripheral neuropathy of the right foot.  In the instant case, the objective medical evidence of record fails to reveal symptoms that more nearly approximates severe neurological impairment of the right sciatic nerve.  

In sum, after consideration of the doctrine of the favorable resolution of doubt, under 38 C.F.R. §§ 3.102, 4.3, and in keeping with 38 C.F.R. § 4.123, the maximum rating which may be assigned based on the objective clinical findings of record is for moderately severe impairment of the right sciatic nerve throughout the entire appeal period.   Because this disability has been stable throughout the appeal period, assigning staged ratings is not warranted.  Fenderson, supra.  


Bilateral Hearing Loss - Initially Rated Noncompensably Disabling

During the Veteran's lifetime his service-connected bilateral hearing loss was assigned a noncompensable rating under 38 C.F.R. § 4.85, Diagnostic Code 6100.  The Veteran contended, and now his surviving spouse contends, that his hearing disability warranted an initial compensable rating.  

Ratings of hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI. In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

The criteria for rating hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests. These results are then charted on Table VI, Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86. 

The August 2011 VA audiological examination revealed the following pure tone thresholds, measured in decibels, of 50 decibels in each ear at 1,000 Hz, 60 decibels in each ear at both 2,000 and 3,000 Hertz, and 70 decibels in each ear at 4,000 Hertz.  Word recognition testing revealed speech recognition ability of 92 percent in the right ear and 92 percent in the left ear.  No exceptional pattern of hearing loss was demonstrated within the meaning of 38 C.F.R. § 4.86(a) (because not all recorded puretone thresholds were at 55 decibels or more in either ear) or 38 C.F.R. § 4.86(b) (because puretone thresholds were greater than 30 decibels at 1,000 Hertz in each ear). 

These audiometry test results equate to Level I hearing in the right ear and Level I hearing in the left ear using Table VI.  38 C.F.R. § 4.85.  Applying the percentage ratings for hearing impairment found in Table VII, Level I hearing in the right ear and Level I hearing in the left ear results in a noncompensable disability rating.  38 C.F.R. § 4.85.  

The Board further finds that the evidence of record reflects no certification of language difficulties, inconsistent speech audiometry scores, or pure tone threshold findings of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz as to warrant consideration as an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86(b).  

Therefore, the Board finds that, for the entire appeal period, the Veteran had no worse than Level I hearing in the right ear and Level I hearing in the left ear.  As such, he is not entitled to an initial compensable rating for his bilateral hearing loss.

To the extent that it is contended that the Veteran's hearing loss warranted a compensable disability rating, the Board observes that the Veteran and his surviving spouse, while competent to report symptoms such as difficulty understanding speech, or impairment of hearing in other circumstances, neither he nor she is not competent to report that his hearing acuity was of sufficient severity to warrant a 10 percent or greater evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which neither he nor she has been shown to have.  See Davidson, Id.; Jandreau, Id.; Buchanan, Id.; Charles, Id.; and Woehlaert, Id.  

The Board acknowledges the Veteran's past report that he had difficulty passing a hearing test to obtain a commercial driver's license.  However, even in light of this contention and even after considering such contentions as to the effects of the disability on his daily life, the Board finds that the criteria for a compensable rating are not met.  See Lendenmann, supra (assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered). 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, even after consideration of the doctrine of the favorable resolution of doubt, under 38 C.F.R. §§ 3.102, 4.3, the Board finds that his symptomatology had been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Gouty Arthritis of the Right Foot - Rated Noncompensably Disabling

The Veteran is service-connected for the orthopedic component of the gouty arthritis of the right foot, separate from the now service-connected peripheral neuropathy of the right foot.  Because the orthopedic and neurological components reflect impairment which differs from each other, separate ratings may be assigned without violating the rule against pyramiding.  In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14.  

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that many diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of the affected part, as degenerative arthritis, except that gout will be rated under Diagnostic Code 5002 as rheumatoid arthritis.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5002, rheumatoid arthritis as an active process with one or two exacerbations a year in a well-established diagnosis, warrants a 20 percent rating.  A 40 percent rating is assigned when the symptom combination is productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbation occurring 3 or more times a year.  A 60 percent rating is assigned for less than the 100 percent criteria but with weight loss or anemia productive of severe impairment of health or severely incapacitating exacerbations occurring 4 or more times yearly, or a less number over prolonged periods.  A 100 percent rating is assigned when there are constitutional manifestations associated with active joint involvement, productive of total incapacitation.   

When rheumatoid arthritis is inactive, the rating will be assigned for chronic residuals.  Such residuals are limitation of motion or ankylosis (favorable or unfavorable) are assigned under the appropriate Diagnostic Code for the specific joints involved.  Where, however, the limitation of motion of the specific joint or joints involved is noncompensable under the Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

A note to DC 5002 provides that ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis; rather, the higher rating will be assigned.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, pes planus, flat foot, when mild, with symptoms relieved by built-up shoe or arch support, a noncompensable rating is warranted.  When moderate, with weight-bearing line over or medial to great toe, inward bowing of the tendo-achillis, pain on manipulation and use of the feet, bilateral or unilateral, a 10 percent rating is warranted.   When severe; objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, and unilateral, a 20 percent rating is warranted; and when bilateral, a 30 percent rating is warranted. When pronounced; marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo-achillis on manipulation, not improved by orthopedic shoes or appliances, and when unilateral a 30 percent rating is warranted and when bilateral a 50 percent rating is warranted.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5277 bilateral weak foot, a symptomatic condition secondary to many constitutional conditions, characterized by atrophy of the musculature, disturbed circulation, and weakness, is rated on the basis of the underlying condition, with a minimum rating of 10 percent.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5278, pes cavus (claw foot) when slight warrants a noncompensable rating.  With the great toe dorsiflexed, some limitation of dorsiflexion at ankle, definite tenderness under metatarsal heads and unilateral or bilateral, a 10 percent rating is warranted.  When manifested by all toes tending to dorsiflexion, limitation of dorsiflexion at ankle to right angle, shortened plantar fascia, and marked tenderness under metatarsal heads, and unilateral a 20 percent rating is warranted and when bilateral a 30 percent rating is warranted.  When manifested by marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity, and when unilateral a 30 percent rating is warranted and when bilateral a 50 percent rating is warranted.  

Metatarsalgia, anterior (Morton's disease), when unilateral or bilateral, warrants a maximum 10 percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5279. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, unilateral hallux valgus, when operated with resection of the metatarsal head, or if severe and equivalent to amputation of a great toe, warrants a maximum rating of 10 percent.   Under Diagnostic Code 5281, severe unilateral hallux rigidus is rated as severe hallux valgus but is not to be combined with a rating for pes cavus (claw foot, under Diagnostic Code 5278).  Under Diagnostic Code 5282 hammer toe of a single toe warrants a noncompensable rating.  Hammertoe of all toes of one foot without claw foot, warrants a maximum rating of 10 percent.  Under Diagnostic Code 5283 malunion or nonunion of the tarsal, or metatarsal bones, when moderate warrant a 10 percent rating; when moderately severe 20 percent is warranted; when severe 30 percent is warranted.  With actual loss of use of the foot, a 40 percent rating is warranted.

Under Diagnostic Code 5284 a 10 percent disability rating contemplates moderate foot injury; a 20 percent disability rating contemplates moderately severe foot injury; and, a 30 percent disability rating contemplates severe foot injury.  The Note corresponding to the diagnostic criteria indicates that with actual loss of use of the foot, rate 40 percent.  The words "moderate," "moderately severe," and "severe" are not defined in Diagnostic Code 5284.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.86.  

"Loss of use of a foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of balance, propulsion, etc., which could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 4.63.  Examples under 38 C.F.R. § 4.63 that constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, or complete paralysis of the external popliteal nerve and consequent foot drop. 

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or peri-articular pathology as productive of disability. Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability.   

Here, there is no evidence that the Veteran now has active gout.  In fact, this was specifically ruled out in a recent examination.  That is, the examination found that the Veteran had no constitutional symptoms and no weight loss or anemia indicative of impaired health.  Moreover, the recent examination found that he had no incapacitating episodes of gout and, moreover, that his gout was inactive.  Consequently, the rating must be assigned on the basis of chronic residuals.  

The recent examination did not find that the Veteran had either pes planus (flat feet) or pes cavus (claw foot) due to the service-connected gout of the right foot, and he had no malunion or nonunion of the metatarsals of the right foot.  The recent examiner found that the gouty arthritis had resulted in hallux valgus of the right great toe with partial fusion of the distal joint of the toe, hammertoes of all toes of the right foot, and joint space narrowing of the distal joints of the toes of the right foot.  With the favorable resolution of doubt in favor of the appellant, this warranted a rating of no more than 10 percent under Diagnostic Code 5284.  This would encompass severe hallux valgus under Diagnostic Code 5280 and hammertoe of all the toes of one foot, without claw foot, under Diagnostic Code 5282.  

The Board notes that the Veteran reported that he was limited in ambulation due to his right foot such that he either used a cane or spent most of his time in a wheelchair.  In this regard, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that lay evidence can be competent to attest to identifiable and observable signs and symptoms.  In the instant case, while there were comments by some examiners that the Veteran was limited to use of a cane or wheelchair due to disability of the right foot, from the totality of the circumstances the Board concludes that these comments were no more than a recordation of the Veteran's own statements.  Rather, the more thorough evaluations in which the Veteran's need for a cane and wheelchair were specifically addressed concluded that his use of a cane and wheelchair was necessitated due to oxygen deprivation due to his nonservice-connected COPD.  In fact, this is in keeping with the Veteran's death certificate which shows that the immediate cause of his death was COPD.  While the Veteran is competent to report his subjective symptoms, such as pain, the Board finds that any conclusion that the orthopedic aspect of the Veteran's right foot disability is more than moderate is not borne out by the objective evidence of record and, as such the lay evidence is inconsistent with the objective clinical evidence and, so, to this extent the lay evidence is not credible.  See Caluza, Id.  In the instant case, the objective medical evidence of record fails to reveal symptoms that more nearly approximate a moderately severe or severe foot injury. 

The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability rating that has been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, except as stated above, the Board accepts the Veteran's statements with regard to the matters he is competent to address but relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected disorder at issue.  

After considering the VA examinations, available private medical records and the lay evidence of record, the Board finds that the evidence does not support a rating in excess of 10 percent.  Neither moderately severe nor severe disability is shown such as to suggest that a disability rating in excess of 10 percent is warranted under Diagnostic Code 5284 or any other Diagnostic Code.  As noted earlier, any disturbance of circulation affects both lower extremities and is not limited to the right foot and, thus a rating greater than 10 percent is not warranted as analogous to bilateral weak foot under Diagnostic Code 5277.  Likewise, the Veteran does not have pronation, abnormality of the metatarsal heads or varus deformity, which are criteria for consideration for rating as pes planus, Diagnostic Code 5276, or pes cavus, Diagnostic Code 5278.  

Moreover, with respect to a 40 percent rating for loss of use of the foot under Diagnostic Code 5284, while the Veteran's disability causes pain, the evidence does not show that he has actually lost the use of his foot.  As noted, the orthopedic aspect of his right foot disability did not cause impairment in his ability to stand or walk; rather, his use of a cane or wheelchair was necessitated by nonservice-connected COPD.  The evidence otherwise demonstrates he had more function in the foot than would be served with an amputation stump, and this was noted by a recent examiner.  See 38 C.F.R. § 4.63.  There is no evidence of ankylosis from this disability, shortening of the right extremity, or complete paralysis of the external popliteal nerve and consequent footdrop.  Id.  

Furthermore, other diagnostic codes pertinent to the evaluation of foot disabilities that provide for a higher or separate rating are not applicable because there is no indication that such foot disabilities, to include flatfoot, weak foot, claw foot, metatarsalgia, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones have been diagnosed or related to the service-connected gouty arthritis of the right foot.  Therefore, absent a diagnosis of the existence of such disorders related to the Veteran's service-connected gouty arthritis of the right foot, these diagnostic codes are inapplicable.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

On the other hand, the Veteran does have hallux valgus of the right great toe with partial fusion of the distal joint of the right great toe, and joint space narrowing of the distal joints of the toes of the right foot, and hammertoes.  However, even if the disability were rated under Diagnostic Codes 5280 or 5281, for hallux valgus, or under DC 5282 for hammertoe deformities, a rating of greater than 10 percent is not provided under those Diagnostic Codes.  Thus, a rating in excess of 10 percent is not warranted.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected gouty arthritis of the right foot; however, even after consideration of the doctrine of the favorable resolution of doubt, under 38 C.F.R. §§ 3.102, 4.3, the Board finds that his symptomatology had been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted. 

Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration. An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321(b)(1) are applied and it was stated that the determination required a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the rating criteria for the peripheral neuropathy of the right foot fully encompass the degree of disability shown.  The rating criteria encompass both sensory and motor impairment but in this case only sensory impairment is shown.  A higher rating was possible if he had had severe sciatic neuritis but this requires a showing of motor impairment which the Veteran did not have.  In comparing the level of severity and symptomatology of the service-connected bilateral hearing loss with the established rating criteria, it is noted that the Veteran had described the functional impairment he experienced; however, the Board finds that the Veteran's bilateral hearing loss symptomatology are fully addressed by the rating criteria under which that disability is rated.  Specifically, such criteria contemplate the difficulty the Veteran has hearing in all the situations which he described.  In this regard, the rating schedule takes into account both the average decibel loss as well as speech discrimination scores for hearing loss, and the fact that the hearing loss is in both ears.  Therefore, the Board finds that such manifestations of the Veteran's bilateral hearing loss are contemplated by the rating schedule. 

The Board finds that the Veteran's symptomatology associated with the gouty arthritis of the right foot is fully addressed by the rating criteria, which allow for higher ratings if there is persuasive evidence of additional signs and symptoms.  Specifically, the rating criteria addresses the severity of the foot injury as a whole, to include consideration of functional loss based on all symptoms found to be present.  See DeLuca, Mitchell.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for this service-connected disability. 

Accordingly, the Board finds that the rating criteria reasonably describe the Veteran's disability levels and symptoms for his service-connected disabilities.  As such, the rating schedule is adequate to evaluate the Veteran's disability pictures.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

As stated above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims for increased initial ratings for peripheral neuropathy of the right foot and for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal as to these claims and, so these claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  However, as explained, the evidence is in equipoise as to warranting a rating of no more than 10 percent for gouty arthritis of the right foot.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  


ORDER

An initial rating in excess of 40 percent for peripheral neuropathy of the right foot, associated with gouty arthritis of the right foot, is denied.  

An initial compensable rating for bilateral hearing loss is denied.  

A rating of no more than 10 percent for gouty arthritis of the right foot is granted, subject to applicable law and regulations governing the award of monetary benefits. 


REMAND

Although the Board sincerely regrets the additional delay that inevitably will result as a consequence of this remand, additional development of the service connection claims is necessary to ensure there is a complete record upon which to adjudicate these claims and to afford the appellant every possible consideration.  

On official audiology evaluation in August 2011 it was noted that the Veteran reported that he had not participated in combat activity during service.  However, some private clinical records on file prior to the Veteran's death contain references to the Veteran's having PTSD due to military experiences.  Significantly, the appellant, the surviving spouse, stated in a VA Form 9, dated in August 2013, that the Veteran had served "in country.  In the Vietnam War where all of his health problems were obtained."  As to this, the Vietnam Conflict is recognized as having been from August 5, 1964, until May 7, 1975.  38 U.S.C.A. § 101(29)(B) (West 2002); 38 C.F.R. § 3.2(f) (2013); except for "[t]he period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a veteran who served in the Republic of Vietnam during that period."  

As noted, the appellant specifically alleges that the Veteran was in the Republic of Vietnam.  This is not confirmed by the Veteran's DD-214 or by his STRs.  However, his service personnel records are not on file.  Moreover, it has not been specifically alleged by either the appellant or her attorney that any disability for which service connection is claimed is due to or the result of any putative in-service exposure to an herbicide while allegedly in the Republic of Vietnam.  Thus, any such contention should be clarified, and in particular whether it is alleged that the claimed COPD or bladder cancer, or both, are due to in-service herbicide exposure in Vietnam.  Also, the appellant and her attorney should be requested to submit any additional information or evidence which would tend to substantiate or corroborate that the Veteran actually served in the Republic of Vietnam at any time from his entrance into active service on August 9, 1961, until his discharge from active service on May 7, 1964.  

Contained with the Veteran's paper claims file are private clinical records from Dr. D. Ellis and contained within Virtual VA are electronic copies of private clinical records of Dr. J. Ellis.  Records of the latter suggest that the Veteran had low back disability due to in-service exposure to Agent Orange.  If it is contended that the Veteran's low back disability, COPD or bladder cancer are due to putative in-service exposure in Vietnam to herbicides, the appellant and her attorney should be invited to submit any substantiating or corroborating evidence or information.  

In light of the Veteran's November 2011 report that he was treated during military service for pinched nerves that affected his feet, due to an in-service fall, at the "OKC" clinic, and information at the July 2012 VA neurology examination of treatment at "Amarillo," clarification should be obtained as to the full name and address of these facilities as well as the inclusive dates of treatment or hospitalization.  The appellant should be requested to execute and return the needed authorization form for obtaining those records which, if obtained, should be associated with the claims file.  

As noted, in correspondence in November 2012 from the office of the Veteran's Congressman it was indicated that the Veteran was concerned that records were being requested from "St. Anthony East" but that he had been seen at "St Anthony North" and "St. Anthony Hospital."  He did not recall going to "St. Anthony East."  Accordingly, the clarification should be obtained as to the full name and address of that facility as well as the inclusive dates of treatment or hospitalization at "St. Anthony North" and "St. Anthony Hospital."   The appellant should be requested to execute and return the needed authorization forms for obtaining those records which, if obtained, should be associated with the claim file.  

Records on file indicate that the Veteran again underwent VA hospitalization in October or November 1981 at Oklahoma City, Oklahoma, but records of this are not on file.  

Information on file indicates that following military service the Veteran had had surgery on his bladder and his low back.  However, records of these surgeries and any other contemporaneous records of treatment for these disabilities are not on file.  Thus, clarification should be obtained as to the full name and address of the physicians or facility(ies) where the Veteran received treatment, surgery or hospitalization for those disabilities, as well as the inclusive dates of treatment or hospitalization.  The appellant should be requested to execute and return the needed authorization forms for obtaining those records which, if obtained, should be associated with the claim file.  

Also, the appellant should be requested to clarify whether the Veteran ever filed a claim for Workers Compensation for any of the claimed disabilities.  If so, all clarifying information as to any and all such claims should be provided, to include the date(s) of any injury or incurrence of disability, the sources and inclusive dates of treatment or hospitalization, as well as the name of the employer and any identifying claim or docket number as to any Workers Compensation claim.  All appropriate leads should be followed up and the appropriate steps should be taken to obtain all such evidence or information, to include obtaining from the appellant any authorization or releases.  All records obtained should be associated with the claim file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Contact the appellant and her attorney and request them to submit any additional information or evidence which would tend to substantiate or corroborate that the Veteran actually served in the Republic of Vietnam at any time from his entrance into active service on August 9, 1961, until his discharge from active service on May 7, 1964.  

They should also be requested to clarify the nature of the contentions relative to the Veteran's alleged service in the Republic of Vietnam.  For example, whether it is contended that the Veteran's DJD of the lumbar spine, COPD or bladder cancer, or all, are alleged to be due to putative exposure to herbicides, e.g., Agent Orange, during his alleged service in the Republic of Vietnam.  If so, the appellant and her attorney should be invited to submit any substantiating or corroborating evidence or information.  

2.  The RO should take the appropriate steps to obtain the Veteran's service personnel records, as well as any other records, if any, which may have a tendency to show whether the Veteran actually served in the Republic of Vietnam, e.g., any awards or decorations indicative of service in the Republic of Vietnam.  

3.  Contact the appellant and her attorney to request the full name and address of the "OKC" facility and facility in "Amarillo" as well as the inclusive dates of treatment or hospitalization of the Veteran during military service which was allegedly for pinched nerves from an in-service injury.  All reasonable attempts should be made to obtain any identified records.  She should be requested to execute and return the needed authorization forms for obtaining those records.  If obtained, those records should be associated with the claims file.  

4.  Contact the appellant and her attorney to request the full name and address(es) of the "St. Anthony North" and "St. Anthony Hospital" as well as the inclusive dates of treatment or hospitalization of the Veteran at each such facility.  All reasonable attempts should be made to obtain any identified records.  She should be requested to execute and return the needed authorization forms for obtaining those records.  If obtained, those records should be associated with the claims file.  

5.  Contact the appellant and her attorney for clarification as to the full name and address of the physicians or facility(ies) where the Veteran received treatment or hospitalization for low back and bladder disability, to include surgery, as well as the inclusive dates of treatment or hospitalization.  All reasonable attempts should be made to obtain any identified records.  The appellant should be requested to execute and return the needed authorization forms for obtaining those records which, if obtained, should be associated with the claim file.  

6.  Contact the appellant and request that she clarify whether the Veteran ever filed a claim for Workers Compensation for any of the claimed disabilities.  If so, all clarifying information as to any and all such claims should be provided, to include the date(s) of any injury or incurrence of disability, the sources and inclusive dates of treatment or hospitalization, as well as the name of the employer and any identifying claim or docket number as to any Workers Compensation claim.  All reasonable attempts should be made to obtain any identified records.  All appropriate leads should be followed up and the appropriate steps should be taken to obtain all such evidence or information, to include obtaining from the appellant any authorization or releases.  All records obtained should be associated with the claim file.  

7.  Obtain records of the Veteran's VA hospitalization in October or November 1981 at Oklahoma City, Oklahoma.  

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claims for service connection in light of any additional evidence.  If the claims are not granted to the appellant's satisfaction, send her and her attorney a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


